DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021 has been entered.

Allowable Subject Matter
Claims 1, 2, 4 – 16, and 18 are allowed.

Reasons for Allowance
The following is an examiner' s statement of reasons for the indication of allowable subject matter:

In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response to the Office Actions, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “detect a network access event of the target application to a destination network through the access control application, request network access of the target application to the destination network to the external server using the communication circuit, receive a first response to the network access request from the external server, based on the first response: when a tunnel authorized by the external server exists and the target application is accessible to the destination network, transmit a data packet of the target application through the authorized tunnel using the communication circuit, and when the authorized tunnel does not exist or the target application is not accessible to the destination network, drop the data packet of the target application” as recited in Claim 1. Similar limitations are presented in the independent Claims 10 and 15.

Dependent claims 2, 4 – 9, 11 – 14, 16, and 18 further limit the allowed independent claims 1, 10, and 15. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Douglas DILLON – the regulation of received data communications comprises performing a set rate transaction with a peer second node of the network (the set rate transaction establishes a rate for data transmitted over the tunnel by the peer second node to the first node) when the tunnel comprises a peered tunnel, and the regulation of received data communications comprises shaping data traffic received by the first node over the tunnel when the tunnel comprises a peerless tunnel
PUGACZEWSKI et al – the network gateway establishes GRE tunnel between the network gateway and the customer gateway, where the network gateway identifies the unique identifier from the user to be granted access to the network 
CLARK et al – the packet type identification is indicated by the network security software to transmit the data packet through and existing network tunnel (for example an authenticated and/or authorized network tunnel), and the network packets are dropped if they are not authorized following the comparing (for example dropping network packets for which the metadata does not match expected values based on the authorization codes)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468